DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,389,826. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the Remarks section of the table below.
17/813,182
USPN 11,389,826
Remarks
1. (Currently Amended) An assembly for processing a pipe section for a pipeline for a pipe having a pipe diameter of 3.0-1.5 meters, said 

assembly having 

a longitudinal axis which in use functionally coincides with a rotational axis of said pipe section, 

said assembly comprising 
















a surface-heating device for heating a surface, said surface-heating device comprising at least one heating module, said heating module comprising at least one infrared (IR) radiation laser device, said surface-heating device arranged for projecting a beam of said at least one infrared (IR) radiation laser device at said longitudinal axis for in use heating a ring-section of a surface of said pipe section.
1. A field joint coating assembly for making a field joint on a pipe section for a pipeline, said field joint coating 


assembly having 

a longitudinal axis which in use functionally coincides with a rotational axis of said pipe section, 

said field joint coating assembly comprising: 

a surface-processing device for ablating a pipe surface of said pipe section, said surface-processing device comprising at least one laser ablation module, said laser ablation module comprising at least one laser ablation device arranged for in use projecting at least one ablation beam at said longitudinal axis for in use ablating the pipe surface of said pipe section; 

a surface-heating device for heating a surface, said surface-heating device comprising at least one heating module, said heating module comprising at least one infrared (IR) radiation laser device, said surface-heating device arranged for projecting a beam of said at least one infrared (IR) radiation laser device at said longitudinal axis for in use heating a ring-section of the pipe surface of said pipe section, 

said at least one heating module provided as a healing ring around said longitudinal axis; and 

a coating device for coating a surface, said coating device comprising at least one coating application module, said coating application module comprising at least one coating applicator arranged for providing coating composition in direction of said longitudinal axis, said coating device arranged for homogeneous coating of the ring-section of the pipe surface of said pipe section, wherein said coating applicator comprises at least one spray nozzle arranged for spraying to said longitudinal axis, 

wherein said coating device comprises a coating ring having an axis coinciding with said longitudinal axis, said coating ring comprising said at least one coating applicator on an inner surface of said coating ring, said coating ring having a diameter for a pipeline having a diameter of 0.3-1.5 meter.
The patent claim includes all of the limitations of the application claim. 



2. (Original) The assembly of claim 1, 
wherein said heating device comprises a series of said heating modules, positioned around said longitudinal axis and functionally forming 

a ring 

around said longitudinal axis, and with their at least one infrared (IR) radiation laser devices arranged for projecting their beams at said longitudinal axis.
2. The field joint coating assembly of claim 1, 
wherein said heating device comprises a series of said heating modules, positioned around said longitudinal axis and functionally forming 

the heating ring 

around said longitudinal axis, and with their at least one infrared (IR) radiation laser devices arranged for projecting their beams at said longitudinal axis.
All of the limitations of the application claim are disclosed by the patent claim
3. (Original) The                  assembly of claim 1, wherein each of said at least one heating module comprises a series of infrared (IR) radiation laser devices, directed for projecting their beam at said longitudinal axis.
3. The field joint coating assembly of claim 1, wherein each of said at least one heating module comprises a series of infrared (IR) radiation laser devices, directed for projecting their beam at said longitudinal axis.
All of the limitations of the application claim are disclosed by the patent claim
4. (Original) The assembly of claim 1, 
wherein said heating device comprises a heating device actuator for rotating said at least heating module about said longitudinal axis while said beam of said at least one infrared (IR) radiation laser device remains directed to said longitudinal axis, and wherein said heating device actuator is adaptable and/or controllable for setting a rotational speed for providing a predefined heating temperature and a homogeneous surface heating.
4. The field joint coating assembly of claim 1, 
wherein said heating device comprises a heating device actuator for rotating said at least heating module about said longitudinal axis while said beam of said at least one infrared (IR) radiation laser device remains directed to said longitudinal axis, and wherein said heating device actuator is adaptable and/or controllable for setting a rotational speed for providing a predefined heating temperature and a homogeneous surface heating.
All of the limitations of the application claim are disclosed by the patent claim
5. (Original) The assembly of claim 1, 
wherein said heating device comprises a series of 

said heating modules provided as a ring around said longitudinal axis, and 

said heating device is adapted for allowing changing the number of heating modules for adapting a circumference of said ring setup of             said heating modules about said longitudinal axis, for adapting said surface heating device to a diameter of a pipe section to be heated; or said assembly further comprising an assembly actuator for advancing said heating device along its longitudinal axis, in use longitudinally along said pipe section, wherein said assembly actuator is controllable for controlling a heating temperature of said surface.
5. The field joint coating assembly of claim 1, 
wherein 





said heating device is adapted for allowing changing the number of heating modules for adapting a circumference of said heating ring setup of said heating modules about said longitudinal axis, for adapting said surface heating device to a diameter of a pipe section to be heated; or said assembly  further comprising an assembly actuator for advancing said heating device along its longitudinal axis, in use longitudinally along said pipe section, wherein said assembly actuator is controllable for controlling a heating temperature of said surface.
From claim 1 of the patent:




said at least one heating module provided as a heating ring around said longitudinal axis.  

This clause is functionally equivalent to the corresponding clause in the application

The application claim is not distinct from the patent claim.
6. (Original) The assembly of claim 1, wherein said infrared radiation laser device comprises a series of semiconductor light sources, and wherein said semiconductor light sources comprise a series of vertical cavity surface emitting lasers.
6. The field coating assembly of claim 1, wherein said infrared radiation laser device comprises a series of semiconductor light sources, and wherein said semiconductor light sources comprise a series of vertical cavity surface emitting lasers.
All of the limitations of the application claim are disclosed by the patent claim
7. (Original) The             assembly of claim 1, wherein said at least one infrared (IR) radiation laser device transmits in an infrared wavelength range of between 800 and 1300 nm.
7. The field joint coating assembly of claim 1, wherein said at least one infrared (IR) radiation laser device transmits in an infrared wavelength range of between 800 and 1300 nm.
All of the limitations of the application claim are disclosed by the patent claim
8. (Original) The                  assembly of claim 1, further comprising a control device for controlling an output of said at least one infrared (IR) radiation laser device in each of said heating module for controlling said surface heating.
8. The field joint coating assembly of claim 1, further comprising a control device for controlling an output of said at least one infrared (IR) radiation laser device in each of said heating module for controlling said surface heating.
All of the limitations of the application claim are disclosed by the patent claim
9. (Original) The             assembly of claim 1, further comprising at least one sensor system for sensing said heated surface, the sensor system comprising an optical sensor and an optical recording system, wherein the optical sensor comprises at least one camera system, 

in particular sensitive in the infrared range,

for recording an image of at least part of said pipe section surface during said heating of said surface.
10. The field joint coating assembly of claim 1, further comprising at least one sensor system for sensing said heated surface, the sensor system comprising an optical sensor and an optical recording system, wherein the optical sensor comprises at least one camera system, 




for recording an image of at least part of said pipe section surface during said heating of said surface.
The application claim is not distinct from the patent claim since it is not clear if the limitation in bold is required by the claimed device.
10. (Original) The           assembly of claim 8, wherein said control device is functionally coupled to an optical sensor system for in use receiving information regarding said heated surface, and said control system is further adapted for controlling said infrared (IR) radiation laser device in response to said sensor information.
9. The field joint coating assembly of claim 8, wherein said control device is functionally coupled to an optical sensor system for in use receiving information regarding said heated surface, and said control system is further adapted for controlling said infrared (IR) radiation laser device in response to said sensor information.
All of the limitations of the application claim are disclosed by the patent claim
11. (Original) The assembly of claim 1, further comprising 

a surface-processing device for processing a pipe surface, in particular using ablation, 

said surface-processing device comprising at least one laser ablation module, said laser ablation module comprising at least one laser ablation device arranged for in use projecting at least one ablation beam at said longitudinal axis for in use ablating said surface of said pipe section.
From patent claim 1 above: 


a surface-processing device for ablating a pipe surface of said pipe section, 

said surface-processing device comprising at least one laser ablation module, said laser ablation module comprising at least one laser ablation device arranged for in use projecting at least one ablation beam at said longitudinal axis for in use ablating the pipe surface of said pipe section
Application claim 11 is not distinct from patent claim 1



12. (Original) The           assembly of claim 11, wherein said surface-processing device comprises a surface-processing actuator for rotating said at least one laser ablation device while maintaining it positioned with its ablation beam directed to said longitudinal axis.
11. The field joint coating assembly of claim 1, wherein said surface-processing device comprises a surface-processing actuator for rotating said at least one laser ablation device while maintaining it positioned with its ablation beam directed to said longitudinal axis.
All of the limitations of the application claim are disclosed by the patent claim
13. (Original) The           assembly of claim 11, wherein said at least one laser ablation device comprises a focus actuator configured for setting a focus as a preselected distance from said longitudinal axis, and for adapting said surface-processing device to a diameter of said pipe section.
12. The field joint coating assembly of claim 1, wherein said at least one laser ablation device comprises a focus actuator configured for setting a focus as a preselected distance from said longitudinal axis, and for adapting said surface-processing device to a diameter of said pipe section.
All of the limitations of the application claim are disclosed by the patent claim
14. (Original) The assembly of claim 1, further comprising 

a coating device for coating a surface, said coating device comprising at least one coating application module, said coating application module comprising at least one coating applicator arranged for providing coating composition in direction of said longitudinal axis, said coating device arranged for homogeneous coating of a   ring-section of 

a       surface of said pipe section, 


wherein said coating applicator comprises at least one spray nozzle arranged for spraying to said longitudinal axis.
From patent claim 1 above:


a coating device for coating a surface, said coating device comprising at least one coating application module, said coating application module comprising at least one coating applicator arranged for providing coating composition in direction of said longitudinal axis, said coating device arranged for homogeneous coating of the ring-section of 

the pipe surface of said pipe section, 


wherein said coating applicator comprises at least one spray nozzle arranged for spraying to said longitudinal axis.
Application claim 14 is not distinct from patent claim 1
15. (Original) The assembly of claim 14, 
wherein said coating device comprises a ring having            an axis coinciding with said longitudinal axis, said             ring comprising said at least one coating applicator on an inner surface of said ring.
From claim 1 above:

wherein said coating device comprises a coating ring having an axis coinciding with said longitudinal axis, said coating ring comprising said at least one coating applicator on an inner surface of said coating ring.
Application claim 15 is not distinct from patent claim 1
16. (Original) The assembly of claim 14, wherein 
said coating device comprises a coating actuator for advancing said at least one coating applicator around said longitudinal axis while maintaining it directed to said longitudinal axis, or wherein said coating device comprises a coating actuator for rotating said ring about said   longitudinal axis.
13. The field joint coating assembly of claim 1, wherein said coating device comprises a coating actuator for advancing said at least one coating applicator around said longitudinal axis while maintaining it directed to said longitudinal axis, or wherein said coating device comprises a coating actuator for rotating said coating ring about said longitudinal axis.
All of the limitations of the application claim are disclosed by the patent claim
17. (Original) The assembly of claim 14, 
wherein said coating device is positioned adjacent said surface heating device.
14. The field joint coating assembly of claim 1, 
wherein said coating device is positioned adjacent said surface heating device.
All of the limitations of the application claim are disclosed by the patent claim



Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-17, drawn to an assembly for processing a pipe section, classified in F16L 55/18.
II. Claims 18-20, drawn to a pipe surface processing method, classified in B05D 3/0227.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus claimed can be used to practice another and materially different process that does not include a coating step.  Similarly, the process claimed can be practiced by another materially different apparatus such as a two separate devices where one practices the first two steps of the claimed process and the other of them applies a coating.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The differing classifications of the inventions demonstrates a search burden and the different scope of the invention for each will create an examination burden if restriction is not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant’s voluntary withdrawal of the claims of invention II (claims 18-20) is a constructive election of Invention I (claims 1-17).
Applicant’s voluntary withdrawal of claims 18-20 is noted and those claims are considered withdrawn from consideration as being drawn to a non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 11, the phrase "in particular”  renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota).

With regard to claim 1, Tsubota discloses an assembly for processing a pipe section for a pipeline (Tsubota, abstract, title, paragraph 0001) for a pipe having a pipe diameter of 3.0-1.5 meters, said assembly having a longitudinal axis (not labeled but shown in fig. 1, the longitudinal axis is the central axis of the tubular member 2 shown in fig. 2) which in use functionally coincides with a rotational axis of said pipe section (as the arrow indicates in fig. 1, the assembly is rotated around the pipe by rotationally driving apparatus 3 as described in paragraph 0046), said assembly comprising 
a surface-heating device (5, fig. 1, paragraphs 0034 and 0048 “the laser head, optical fibers, and the laser oscillator together form a heating optical system”) for heating a surface (paragraph 0048), said surface-heating device comprising at least one heating module (5/6/7, fig. 1, paragraph 0048—it should be noted that three modules are shown in fig. 1), said heating module comprising at least one infrared (IR) radiation laser device (5, fig. 1, paragraph 0048), said surface-heating device arranged for projecting a beam (10, fig. 1, paragraphs 0041 and 0046) of said at least one infrared (IR) radiation laser device at said longitudinal axis for in use heating a ring-section of a surface of said pipe section (paragraph 0049 describing the circumferential movement of the laser head around the pipe to heat a predetermined area of the outer circumferential surface of the pipe.  The predetermined are is a ring section of a surface of the pipe 2).  

With regard to claim 2, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses wherein said heating device comprises a series of said heating modules (shown in fig. 1, three heating modules are shown), positioned around said longitudinal axis and functionally forming a ring around said longitudinal axis (as described in paragraph 0049, the heating elements are positioned around the pipe longitudinal axis by the rotationally driving apparatus.  The portion of the pipe section that is irradiated by the circumferential movement of the laser heating elements defines the ring around the axis), and with their at least one infrared (IR) radiation laser devices arranged for projecting their beams at said longitudinal axis (shown in fig. 1).  

With regard to claim 3, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses wherein each of said at least one heating module comprises a series of infrared (IR) radiation laser devices (5/6/7, 5/9/6, 5/9/6, fig. 1, paragraph 0048), directed for projecting their beam at said longitudinal axis (shown in fig. 1).  

With regard to claim 4, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses wherein said heating device comprises a heating device actuator (3, fig. 1, paragraph 0032) for rotating said at least heating module about said longitudinal axis while said beam of said at least one infrared (IR) radiation laser device remains directed to said longitudinal axis (paragraph 0047), and wherein said heating device actuator is adaptable and/or controllable for setting a rotational speed for providing a predefined heating temperature and a homogeneous surface heating (paragraph 0049).  	

With regard to claim 8, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses comprising a control device (8, fig. 1, paragraph 0037) for controlling an output of said at least one infrared (IR) radiation laser device in each of said heating module for controlling said surface heating (paragraph 0049).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota).

With regard to claims 6 and 7, Tsubota discloses the assembly of claim 1, but fails to disclose wherein said infrared radiation laser device comprises a series of semiconductor light sources, and wherein said semiconductor light sources comprise a series of vertical cavity surface emitting lasers (claim 6) and wherein said at least one infrared (IR) radiation laser device transmits in an infrared wavelength range of between 800 and 1300 nm (claim 7).  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the assembly of Tsubota with a series of semiconductor light sources comprising vertical cavity surface emitting layers, since that type of laser is one of a limited number of laser types (solid state, gas, liquid, semiconductor) suitable for this purpose with a reasonable chance of success.  The semiconductor type laser is relatively cheap and reliable providing a motivation for selection by the skilled practitioner.  Continuous-wave, semiconductor diode laser emits radiation at wavelengths of 810 and 940 nm.

With regard to claims 9 and 10, Tsubota discloses the assembly of claims 1 and 8 respectively as set forth above, but fails to disclose further comprising at least one sensor system for sensing said heated surface, the sensor system comprising an optical sensor and an optical recording system, wherein the optical sensor comprises at least one camera system, in particular sensitive in the infrared range, for recording an image of at least part of said pipe section surface during said heating of said surface (claim 9) or wherein said control device is functionally coupled to an optical sensor system for in use receiving information regarding said heated surface, and said control system is further adapted for controlling said infrared (IR) radiation laser device in response to said sensor information (claim 10).  
Tsubota does not explicitly disclose the use of temperature sensors to control the heating of the pipe section, but it does note in paragraph 0049 that “the heating temperature is preferably set at a temperature that will not negatively affect the material of the pipe”.  It would have been obvious to one having ordinary skill in the art at the time of filing to include at least one sensor system including an optical camera sensor and optical recording system or one that receives information form the heated surface and controls the thermal output in order to achieve the desired temperature that will not negatively affect the material of the pipe.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota) in view of United States Patent Application Publication No. 2009/0272722 A1 to Sbetti et al. (Sbetti cited by applicant in the IDS filed 10/27/2019).

With regard to claim 11, Tsubota discloses the assembly of claim 1 as set forth above, but fails to disclose further comprising a surface-processing device for processing a pipe surface, in particular using ablation (in light of the 112 rejection above and to promote compact prosecution, this limitation is treated as if describing an optional limitation), said surface-processing device comprising at least one laser ablation module, said laser ablation module comprising at least one laser ablation device arranged for in use projecting at least one ablation beam at said longitudinal axis for in use ablating said surface of said pipe section.  
Sbetti discloses a method and device for cleaning the circumferential outer surface of a welded metal pipes (Sbetti, abstract, title), an analogous field of endeavor to Tsubota.
Sbetti discloses method of cleaning the exterior surface of a pipe in the area of a weld by focusing a laser beam above the level of the surface of the pipe to melt, evaporate and/or sublimate extraneous material and flaws on the surface of the pipe (Sbetti, abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the assembly of Tsubota with an ablating laser as taught by Sbetti in order to clean the surface of the pipe to better allow the subsequent treatment of the pipe as taught by Tsubota to relieve stress in the welds.

With regard to claims 12 and 13, Tsubota in view of Sbetti discloses the assembly of claim 11, but fails to disclose wherein said surface-processing device comprises a surface-processing actuator for rotating said at least one laser ablation device while maintaining it positioned with its ablation beam directed to said longitudinal axis (claim 12) or wherein said at least one laser ablation device comprises a focus actuator configured for setting a focus as a preselected distance from said longitudinal axis, and for adapting said surface-processing device to a diameter of said pipe section (claim 13).  
The inclusion of the ablating laser of Sbetti on the assembly of Tsubota will necessarily include the rotational assembly for rotating the laser ablation and heating devices with the beams directed at the longitudinal axis (claim 12) and the focusing mechanism of Sbetti allows for setting a focus as a preselected distance from the longitudinal axis (and that adapts to the diameter of the pipe).

Claims 5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota) in view of United States Patent Application Publication No. 2016/0025256 A1 to George et al. (George).
George discloses an applicator machine for heating a coating a section of pipeline (George, abstract, title), an analogous field of endeavor to Tsubota.

With regard to claims 5 and 14-16, Tsubota discloses the assembly of claim 1 as set forth above, but fails to disclose the heater arrangement (claim 5) and further comprising a coating device for coating a surface, said coating device comprising at least one coating application module, said coating application module comprising at least one coating applicator arranged for providing coating composition in direction of said longitudinal axis, said coating device arranged for homogeneous coating of a ring-section of a surface of said pipe section, wherein said coating applicator comprises at least one spray nozzle arranged for spraying to said longitudinal axis (claim 14) wherein said coating device comprises a ring having an axis coinciding with said longitudinal axis, said ring comprising said at least one coating applicator on an inner surface of said ring (claim 15) or wherein said coating device comprises a coating actuator for advancing said at least one coating applicator around said longitudinal axis while maintaining it directed to said longitudinal axis, or wherein said coating device comprises a coating actuator for rotating said ring about said longitudinal axis (claim 16).  
George discloses a series of heating modules (138/142, fig. 4, paragraph 0070), a coating device (100, fig. 4, paragraph 0057), a ring (124, fig. 4, paragraph 0068) having at least one coating applicator (146, fig. 4, paragraph 0063) having at least one spray nozzle (160, fig. 9, paragraph 0076), a coating actuator (122, fig. 2, paragraph 0065) that advances the ring and the applicator around the longitudinal axis (paragraph 0068).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Tsubota to include an additional coating module to the assembly in order to provide a device that can heat treat the welded portion of the pipeline to relieve strain before then using the same assembly to apply a protective coating as taught by George, in order to allow a coating protected pipeline to be deployed in the field.

With regard to claim 17, Tsubota in view of George discloses the assembly of claim 14 as set forth above, and further discloses wherein said coating device is positioned adjacent said surface heating device (George provides induction heater plates 138/142, paragraph 0070). A different modification of Tsubota would make use of the laser heater for both strain relief of the weld and application of the powdered polymer material coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753